UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05188 AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 12-31 Date of reporting period: 3-31-2012 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings VP Balanced Fund March 31, 2012 VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value COMMON STOCKS — 61.5% AEROSPACE AND DEFENSE — 1.3% Northrop Grumman Corp. $ United Technologies Corp. AIR FREIGHT AND LOGISTICS — 0.8% FedEx Corp. United Parcel Service, Inc., Class B AUTOMOBILES — 0.4% Ford Motor Co. BEVERAGES — 1.5% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Constellation Brands, Inc., Class A(1) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 1.3% Amgen, Inc. Biogen Idec, Inc.(1) United Therapeutics Corp.(1) CHEMICALS — 1.7% CF Industries Holdings, Inc. LyondellBasell Industries NV, Class A Monsanto Co. PPG Industries, Inc. COMMERCIAL BANKS — 1.9% Bank of Montreal U.S. Bancorp Wells Fargo & Co. COMMUNICATIONS EQUIPMENT — 0.8% Cisco Systems, Inc. Motorola Solutions, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 3.7% Apple, Inc.(1) Dell, Inc.(1) Seagate Technology plc VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value Western Digital Corp.(1) $ CONSTRUCTION AND ENGINEERING — 0.6% Chicago Bridge & Iron Co. NV New York Shares KBR, Inc. URS Corp. CONSUMER FINANCE — 1.0% American Express Co. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 0.7% Coinstar, Inc.(1) ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 2.0% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 1.4% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 0.3% American Electric Power Co., Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.4% Jabil Circuit, Inc. Tech Data Corp.(1) ENERGY EQUIPMENT AND SERVICES — 0.6% Helix Energy Solutions Group, Inc.(1) National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 0.1% SUPERVALU, Inc. Wal-Mart Stores, Inc. VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value FOOD PRODUCTS — 2.0% Archer-Daniels-Midland Co. $ Bunge Ltd. Campbell Soup Co. ConAgra Foods, Inc. Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 0.6% Covidien plc Medtronic, Inc. St. Jude Medical, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.6% Humana, Inc. McKesson Corp. UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.9% Brinker International, Inc. International Game Technology McDonald's Corp. Yum! Brands, Inc. HOUSEHOLD DURABLES — 0.5% Garmin Ltd. Tempur-Pedic International, Inc.(1) HOUSEHOLD PRODUCTS — 0.5% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 0.6% General Electric Co. Tyco International Ltd. INSURANCE — 2.9% ACE Ltd. Allied World Assurance Co. Holdings AG American Financial Group, Inc. Assurant, Inc. Berkshire Hathaway, Inc., Class B(1) Loews Corp. Principal Financial Group, Inc. Prudential Financial, Inc. VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value INTERNET AND CATALOG RETAIL — 0.1% priceline.com, Inc.(1) $ INTERNET SOFTWARE AND SERVICES — 0.9% Ancestry.com, Inc.(1) eBay, Inc.(1) Google, Inc., Class A(1) IT SERVICES — 3.4% Accenture plc, Class A Alliance Data Systems Corp.(1) CACI International, Inc., Class A(1) Computer Sciences Corp. International Business Machines Corp. Visa, Inc., Class A LEISURE EQUIPMENT AND PRODUCTS† Polaris Industries, Inc. MACHINERY — 1.3% Actuant Corp., Class A AGCO Corp.(1) Cummins, Inc. Parker-Hannifin Corp. Sauer-Danfoss, Inc. MEDIA — 1.7% CBS Corp., Class B DISH Network Corp., Class A Time Warner, Inc. Viacom, Inc., Class B METALS AND MINING — 0.9% Coeur d'Alene Mines Corp.(1) Freeport-McMoRan Copper & Gold, Inc. Teck Resources Ltd. MULTI-UTILITIES — 1.2% Ameren Corp. Consolidated Edison, Inc. Public Service Enterprise Group, Inc. MULTILINE RETAIL — 1.1% Dillard's, Inc., Class A VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value Macy's, Inc. $ OIL, GAS AND CONSUMABLE FUELS — 6.8% Apache Corp. Chevron Corp. ConocoPhillips Energy XXI Bermuda Ltd.(1) Exxon Mobil Corp. Marathon Oil Corp. Marathon Petroleum Corp. Suncor Energy, Inc. Tesoro Corp.(1) Valero Energy Corp. W&T Offshore, Inc. PAPER AND FOREST PRODUCTS — 0.4% Domtar Corp. PERSONAL PRODUCTS — 0.2% Estee Lauder Cos., Inc. (The), Class A Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 4.4% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.6% Simon Property Group, Inc. ROAD AND RAIL — 0.6% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.8% Applied Materials, Inc. Intel Corp. KLA-Tencor Corp. SOFTWARE — 2.8% Activision Blizzard, Inc. CA, Inc. Cadence Design Systems, Inc.(1) Intuit, Inc. Microsoft Corp. VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value Oracle Corp. $ Symantec Corp.(1) SPECIALTY RETAIL — 2.1% Best Buy Co., Inc. Foot Locker, Inc. GameStop Corp., Class A Home Depot, Inc. (The) PetSmart, Inc. TOBACCO — 1.1% Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES† Telephone & Data Systems, Inc. 1 23 TOTAL COMMON STOCKS (Cost $56,841,104) U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES(2) — 11.9% ADJUSTABLE-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 0.4% FHLMC, VRN, 2.59%, 4/15/12 $ FHLMC, VRN, 4.03%, 4/15/12 FNMA, VRN, 3.34%, 4/25/12 FNMA, VRN, 3.39%, 4/25/12 FNMA, VRN, 3.97%, 4/25/12 FIXED-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 11.5% FHLMC, 7.00%, 11/1/13(3) FHLMC, 6.50%, 6/1/16(3) FHLMC, 6.50%, 6/1/16(3) FHLMC, 4.50%, 1/1/19(3) FHLMC, 6.50%, 1/1/28(3) FHLMC, 6.50%, 6/1/29(3) FHLMC, 8.00%, 7/1/30(3) FHLMC, 5.50%, 12/1/33(3) FHLMC, 5.50%, 1/1/38(3) FHLMC, 6.00%, 8/1/38(3) FHLMC, 4.00%, 4/1/41 FHLMC, 6.50%, 7/1/47(3) FNMA, 6.00%, 4/1/13(3) FNMA, 6.00%, 4/1/13(3) FNMA, 6.00%, 5/1/13(3) FNMA, 6.50%, 6/1/13(3) FNMA, 6.00%, 7/1/13(3) VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value FNMA, 6.00%, 1/1/14(3) $ $ FNMA, 4.50%, 5/1/19(3) FNMA, 4.50%, 5/1/19(3) FNMA, 6.50%, 1/1/28(3) FNMA, 6.50%, 1/1/29(3) FNMA, 7.50%, 7/1/29(3) FNMA, 7.50%, 9/1/30(3) FNMA, 5.00%, 7/1/31 FNMA, 6.50%, 1/1/32(3) FNMA, 5.50%, 6/1/33(3) FNMA, 5.50%, 8/1/33(3) FNMA, 5.00%, 11/1/33(3) FNMA, 5.50%, 1/1/34(3) FNMA, 4.50%, 9/1/35(3) FNMA, 5.00%, 2/1/36(3) FNMA, 5.50%, 1/1/37 FNMA, 5.50%, 2/1/37(3) FNMA, 6.00%, 7/1/37 FNMA, 6.50%, 8/1/37(3) FNMA, 4.00%, 1/1/41 FNMA, 4.50%, 1/1/41 FNMA, 4.50%, 2/1/41 FNMA, 4.00%, 5/1/41 FNMA, 4.50%, 7/1/41 FNMA, 4.50%, 9/1/41 FNMA, 4.00%, 12/1/41 FNMA, 4.00%, 1/1/42 FNMA, 6.50%, 6/1/47(3) FNMA, 6.50%, 8/1/47(3) FNMA, 6.50%, 8/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) GNMA, 7.00%, 4/20/26(3) GNMA, 7.50%, 8/15/26(3) GNMA, 7.00%, 2/15/28(3) GNMA, 7.50%, 2/15/28(3) GNMA, 6.50%, 5/15/28(3) GNMA, 6.50%, 5/15/28(3) GNMA, 7.00%, 12/15/28(3) GNMA, 7.00%, 5/15/31(3) GNMA, 5.50%, 11/15/32(3) GNMA, 4.00%, 1/20/41 GNMA, 4.50%, 5/20/41 GNMA, 4.50%, 6/15/41 VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value GNMA, 4.00%, 12/15/41 $ $ TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $13,516,466) U.S. TREASURY SECURITIES— 10.0% U.S. Treasury Bonds, 5.50%, 8/15/28(3) U.S. Treasury Bonds, 5.25%, 2/15/29(3) U.S. Treasury Bonds, 4.75%, 2/15/37(3) U.S. Treasury Bonds, 4.375%, 11/15/39(3) U.S. Treasury Bonds, 4.375%, 5/15/41(3) U.S. Treasury Bonds, 3.75%, 8/15/41(3) U.S. Treasury Bonds, 3.125%, 11/15/41(3) U.S. Treasury Notes, 1.375%, 5/15/13(3) U.S. Treasury Notes, 0.75%, 9/15/13(3) U.S. Treasury Notes, 2.125%, 12/31/15(3) U.S. Treasury Notes, 0.875%, 1/31/17(3) U.S. Treasury Notes, 0.875%, 2/28/17(3) U.S. Treasury Notes, 2.625%, 4/30/18(3) U.S. Treasury Notes, 1.375%, 11/30/18(3) U.S. Treasury Notes, 2.625%, 8/15/20(3) U.S. Treasury Notes, 3.125%, 5/15/21(3) U.S. Treasury Notes, 2.125%, 8/15/21(3) U.S. Treasury Notes, 2.00%, 11/15/21(3) U.S. Treasury Notes, 2.00%, 2/15/22(3) TOTAL U.S. TREASURY SECURITIES (Cost $11,698,206) CORPORATE BONDS — 9.9% AEROSPACE AND DEFENSE — 0.2% L-3 Communications Corp., 4.75%, 7/15/20 Lockheed Martin Corp., 4.25%, 11/15/19(3) United Technologies Corp., 6.05%, 6/1/36(3) AUTOMOBILES — 0.1% American Honda Finance Corp., 2.50%, 9/21/15(3)(4) Nissan Motor Acceptance Corp., 3.25%, 1/30/13(3)(4) BEVERAGES — 0.2% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/19(3) Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/20(3) Coca-Cola Co. (The), 1.80%, 9/1/16 Dr Pepper Snapple Group, Inc., 2.90%, 1/15/16(3) PepsiCo, Inc., 4.875%, 11/1/40(3) VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value SABMiller Holdings, Inc., 2.45%, 1/15/17(4) $ $ BIOTECHNOLOGY† Gilead Sciences, Inc., 4.40%, 12/1/21(3) CAPITAL MARKETS — 0.2% Bear Stearns Cos. LLC (The), 6.40%, 10/2/17(3) Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.375%, 1/19/17(3) Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.875%, 2/8/22 Jefferies Group, Inc., 5.125%, 4/13/18 CHEMICALS — 0.1% CF Industries, Inc., 6.875%, 5/1/18 Dow Chemical Co. (The), 5.90%, 2/15/15(3) Dow Chemical Co. (The), 2.50%, 2/15/16(3) Ecolab, Inc., 4.35%, 12/8/21(3) COMMERCIAL BANKS — 0.8% Bank of America N.A., 5.30%, 3/15/17(3) Bank of Nova Scotia, 2.55%, 1/12/17 BB&T Corp., 5.70%, 4/30/14(3) BB&T Corp., 3.20%, 3/15/16 Capital One Financial Corp., 2.15%, 3/23/15 Fifth Third Bancorp, 6.25%, 5/1/13(3) HSBC Bank plc, 3.50%, 6/28/15(3)(4) Huntington Bancshares, Inc., 7.00%, 12/15/20(3) Kreditanstalt fuer Wiederaufbau, 4.125%, 10/15/14(3) Kreditanstalt fuer Wiederaufbau, 2.00%, 6/1/16 PNC Funding Corp., 4.25%, 9/21/15(3) Royal Bank of Scotland plc (The), 3.95%, 9/21/15 Royal Bank of Scotland plc (The), 4.375%, 3/16/16(3) SunTrust Banks, Inc., 3.60%, 4/15/16(3) Toronto-Dominion Bank (The), 2.375%, 10/19/16 U.S. Bancorp., 3.44%, 2/1/16 Wachovia Bank N.A., 4.80%, 11/1/14(3) Wachovia Bank N.A., 4.875%, 2/1/15(3) Wells Fargo & Co., 3.68%, 9/15/12(3) Wells Fargo & Co., 4.60%, 4/1/21(3) Wells Fargo & Co., MTN, 3.50%, 3/8/22 COMMERCIAL SERVICES AND SUPPLIES — 0.1% Republic Services, Inc., 3.80%, 5/15/18(3) Republic Services, Inc., 5.50%, 9/15/19(3) Republic Services, Inc., 6.20%, 3/1/40(3) Waste Management, Inc., 6.125%, 11/30/39(3) VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value COMMUNICATIONS EQUIPMENT† Cisco Systems, Inc., 5.90%, 2/15/39(3) $ $ COMPUTERS AND PERIPHERALS — 0.1% Hewlett-Packard Co., 2.60%, 9/15/17 CONSUMER FINANCE — 0.3% American Express Credit Corp., 2.80%, 9/19/16 American Express Credit Corp., MTN, 2.75%, 9/15/15(3) American Express Credit Corp., MTN, 2.375%, 3/24/17 Credit Suisse (New York), 6.00%, 2/15/18(3) PNC Bank N.A., 6.00%, 12/7/17(3) SLM Corp., 6.25%, 1/25/16(3) SLM Corp., MTN, 5.00%, 10/1/13(3) CONTAINERS AND PACKAGING — 0.1% Ball Corp., 7.125%, 9/1/16(3) Ball Corp., 6.75%, 9/15/20(3) DIVERSIFIED FINANCIAL SERVICES — 1.3% Bank of America Corp., 6.50%, 8/1/16(3) Bank of America Corp., 5.75%, 12/1/17(3) Citigroup, Inc., 6.01%, 1/15/15(3) Citigroup, Inc., 4.75%, 5/19/15 Citigroup, Inc., 4.45%, 1/10/17 Citigroup, Inc., 6.125%, 5/15/18(3) Citigroup, Inc., 5.875%, 1/30/42 Deutsche Bank AG (London), 3.875%, 8/18/14(3) General Electric Capital Corp., 3.75%, 11/14/14(3) General Electric Capital Corp., 2.25%, 11/9/15(3) General Electric Capital Corp., 5.625%, 9/15/17(3) General Electric Capital Corp., 4.375%, 9/16/20(3) General Electric Capital Corp., 5.30%, 2/11/21(3) Goldman Sachs Group, Inc. (The), 3.625%, 2/7/16(3) Goldman Sachs Group, Inc. (The), 5.75%, 1/24/22 Goldman Sachs Group, Inc. (The), 6.25%, 2/1/41(3) HSBC Holdings plc, 5.10%, 4/5/21 HSBC Holdings plc, 6.80%, 6/1/38(3) JPMorgan Chase & Co., 3.45%, 3/1/16 JPMorgan Chase & Co., 6.00%, 1/15/18(3) Morgan Stanley, 6.625%, 4/1/18(3) Morgan Stanley, 5.625%, 9/23/19(3) UBS AG (Stamford Branch), 2.25%, 8/12/13(3) DIVERSIFIED TELECOMMUNICATION SERVICES — 0.5% AT&T, Inc., 6.80%, 5/15/36(3) AT&T, Inc., 6.55%, 2/15/39(3) British Telecommunications plc, 5.95%, 1/15/18(3) VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value CenturyLink, Inc., 6.15%, 9/15/19(3) $ $ CenturyLink, Inc., 5.80%, 3/15/22(3) CenturyLink, Inc., Series P, 7.60%, 9/15/39(3) Deutsche Telekom International Finance BV, 2.25%, 3/6/17(4) Deutsche Telekom International Finance BV, 6.75%, 8/20/18(3) Telecom Italia Capital SA, 6.18%, 6/18/14(3) Telefonica Emisiones SAU, 5.88%, 7/15/19(3) Verizon Communications, Inc., 7.35%, 4/1/39(3) Windstream Corp., 7.875%, 11/1/17(3) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.1% Jabil Circuit, Inc., 7.75%, 7/15/16(3) Jabil Circuit, Inc., 5.625%, 12/15/20(3) ENERGY EQUIPMENT AND SERVICES — 0.1% Ensco plc, 3.25%, 3/15/16(3) Noble Holding International Ltd., 3.95%, 3/15/22(3) Transocean, Inc., 6.50%, 11/15/20(3) Transocean, Inc., 6.375%, 12/15/21(3) Weatherford International Ltd., 9.625%, 3/1/19(3) FOOD AND STAPLES RETAILING — 0.4% CVS Caremark Corp., 6.60%, 3/15/19(3) Kroger Co. (The), 6.40%, 8/15/17(3) Safeway, Inc., 4.75%, 12/1/21 Wal-Mart Stores, Inc., 5.875%, 4/5/27(3) Wal-Mart Stores, Inc., 6.20%, 4/15/38(3) Wal-Mart Stores, Inc., 5.00%, 10/25/40(3) FOOD PRODUCTS — 0.2% Kellogg Co., 4.45%, 5/30/16(3) Kraft Foods, Inc., 6.125%, 2/1/18(3) Kraft Foods, Inc., 5.375%, 2/10/20(3) Mead Johnson Nutrition Co., 3.50%, 11/1/14(3) GAS UTILITIES — 0.6% CenterPoint Energy Resources Corp., 6.25%, 2/1/37(3) El Paso Corp., 7.25%, 6/1/18(3) El Paso Pipeline Partners Operating Co. LLC, 6.50%, 4/1/20(3) Enbridge Energy Partners LP, 6.50%, 4/15/18(3) Enbridge Energy Partners LP, 5.50%, 9/15/40(3) Energy Transfer Partners LP, 6.50%, 2/1/42(3) Enterprise Products Operating LLC, 3.70%, 6/1/15(3) Enterprise Products Operating LLC, 6.30%, 9/15/17(3) Enterprise Products Operating LLC, 5.95%, 2/1/41(3) VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value Kinder Morgan Energy Partners LP, 6.85%, 2/15/20(3) $ $ Kinder Morgan Energy Partners LP, 6.50%, 9/1/39(3) Magellan Midstream Partners LP, 6.55%, 7/15/19(3) Plains All American Pipeline LP / PAA Finance Corp., 3.95%, 9/15/15(3) Plains All American Pipeline LP / PAA Finance Corp., 8.75%, 5/1/19(3) Plains All American Pipeline LP / PAA Finance Corp., 3.65%, 6/1/22(3) Williams Partners LP, 4.125%, 11/15/20(3) HEALTH CARE EQUIPMENT AND SUPPLIES† Covidien International Finance SA, 1.875%, 6/15/13(3) HEALTH CARE PROVIDERS AND SERVICES — 0.2% Aristotle Holding, Inc., 3.90%, 2/15/22(4) Express Scripts, Inc., 7.25%, 6/15/19(3) Medco Health Solutions, Inc., 7.25%, 8/15/13(3) Universal Health Services, Inc., 7.125%, 6/30/16(3) WellPoint, Inc., 5.80%, 8/15/40(3) HOTELS, RESTAURANTS AND LEISURE — 0.1% McDonald's Corp., 5.35%, 3/1/18(3) Wyndham Worldwide Corp., 2.95%, 3/1/17(3) HOUSEHOLD DURABLES† Toll Brothers Finance Corp., 6.75%, 11/1/19(3) HOUSEHOLD PRODUCTS† Jarden Corp., 8.00%, 5/1/16 INDUSTRIAL CONGLOMERATES — 0.1% Bombardier, Inc., 5.75%, 3/15/22(4) General Electric Co., 5.25%, 12/6/17(3) INSURANCE — 0.4% Allstate Corp. (The), 7.45%, 5/16/19 Allstate Corp. (The), 5.20%, 1/15/42(3) American International Group, Inc., 3.65%, 1/15/14 American International Group, Inc., 5.85%, 1/16/18(3) Berkshire Hathaway Finance Corp., 4.25%, 1/15/21(3) CNA Financial Corp., 5.875%, 8/15/20(3) CNA Financial Corp., 5.75%, 8/15/21 Genworth Financial, Inc., 7.20%, 2/15/21(3) Hartford Financial Services Group, Inc., 4.00%, 3/30/15(3) Hartford Financial Services Group, Inc., 6.30%, 3/15/18(3) International Lease Finance Corp., 5.75%, 5/15/16(3) Liberty Mutual Group, Inc., 5.00%, 6/1/21(3)(4) Lincoln National Corp., 6.25%, 2/15/20(3) MetLife, Inc., 6.75%, 6/1/16(3) Prudential Financial, Inc., 5.375%, 6/21/20(3) VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value Prudential Financial, Inc., 5.625%, 5/12/41(3) $ $ INTERNET SOFTWARE AND SERVICES† Google, Inc., 2.125%, 5/19/16(3) IT SERVICES — 0.1% Fidelity National Information Services, Inc., 5.00%, 3/15/22(3)(4) International Business Machines Corp., 1.95%, 7/22/16 MACHINERY — 0.1% Deere & Co., 5.375%, 10/16/29(3) MEDIA — 0.9% Comcast Corp., 5.90%, 3/15/16(3) Comcast Corp., 6.50%, 11/15/35(3) Comcast Corp., 6.40%, 5/15/38(3) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14(3) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 5.00%, 3/1/21(3) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 3.80%, 3/15/22(4) Discovery Communications LLC, 5.625%, 8/15/19(3) DISH DBS Corp., 6.75%, 6/1/21(3) Embarq Corp., 7.08%, 6/1/16(3) Interpublic Group of Cos., Inc. (The), 10.00%, 7/15/17(3) Interpublic Group of Cos., Inc. (The), 4.00%, 3/15/22(3) Lamar Media Corp., 9.75%, 4/1/14(3) NBCUniversal Media LLC, 5.15%, 4/30/20(3) NBCUniversal Media LLC, 4.375%, 4/1/21 News America, Inc., 4.50%, 2/15/21(3) News America, Inc., 6.90%, 8/15/39(3) Omnicom Group, Inc., 4.45%, 8/15/20(3) Qwest Corp., 7.50%, 10/1/14(3) SBA Telecommunications, Inc., 8.25%, 8/15/19(3) Time Warner Cable, Inc., 6.75%, 7/1/18(3) Time Warner, Inc., 7.70%, 5/1/32(3) Viacom, Inc., 4.375%, 9/15/14(3) Viacom, Inc., 4.50%, 3/1/21(3) Virgin Media Secured Finance plc, 6.50%, 1/15/18(3) METALS AND MINING — 0.3% AngloGold Ashanti Holdings plc, 5.375%, 4/15/20(3) ArcelorMittal, 9.85%, 6/1/19(3) ArcelorMittal, 5.25%, 8/5/20(3) Barrick North America Finance LLC, 4.40%, 5/30/21 Newmont Mining Corp., 6.25%, 10/1/39(3) Rio Tinto Finance USA Ltd., 3.50%, 11/2/20(3) Teck Resources Ltd., 5.375%, 10/1/15(3) Vale Overseas Ltd., 5.625%, 9/15/19(3) VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value Vale Overseas Ltd., 4.625%, 9/15/20 $ $ MULTI-UTILITIES — 0.5% Carolina Power & Light Co., 5.15%, 4/1/15(3) Cleveland Electric Illuminating Co. (The), 5.70%, 4/1/17(3) CMS Energy Corp., 4.25%, 9/30/15 CMS Energy Corp., 8.75%, 6/15/19(3) Dominion Resources, Inc., 4.90%, 8/1/41 Duke Energy Corp., 3.95%, 9/15/14(3) Edison International, 3.75%, 9/15/17(3) Exelon Generation Co. LLC, 5.20%, 10/1/19(3) FirstEnergy Solutions Corp., 6.05%, 8/15/21(3) Florida Power Corp., 6.35%, 9/15/37(3) Nisource Finance Corp., 4.45%, 12/1/21 PG&E Corp., 5.75%, 4/1/14(3) Progress Energy, Inc., 3.15%, 4/1/22 Public Service Company of Colorado, 4.75%, 8/15/41 Sempra Energy, 8.90%, 11/15/13(3) Sempra Energy, 6.50%, 6/1/16(3) Southern California Edison Co., 5.625%, 2/1/36(3) Southern Power Co., 5.15%, 9/15/41 OFFICE ELECTRONICS† Xerox Corp., 5.65%, 5/15/13(3) OIL, GAS AND CONSUMABLE FUELS — 0.8% Anadarko Petroleum Corp., 6.45%, 9/15/36(3) Arch Western Finance LLC, 6.75%, 7/1/13(3) BP Capital Markets plc, 3.20%, 3/11/16(3) BP Capital Markets plc, 2.25%, 11/1/16 BP Capital Markets plc, 4.50%, 10/1/20(3) Cenovus Energy, Inc., 4.50%, 9/15/14(3) Chesapeake Energy Corp., 7.625%, 7/15/13(3) ConocoPhillips, 5.75%, 2/1/19(3) ConocoPhillips Holding Co., 6.95%, 4/15/29(3) EOG Resources, Inc., 5.625%, 6/1/19(3) Hess Corp., 6.00%, 1/15/40(3) Marathon Petroleum Corp., 3.50%, 3/1/16(3) Marathon Petroleum Corp., 5.125%, 3/1/21(3) Newfield Exploration Co., 6.875%, 2/1/20(3) Nexen, Inc., 5.875%, 3/10/35(3) Noble Energy, Inc., 4.15%, 12/15/21 Peabody Energy Corp., 6.50%, 9/15/20(3) Pemex Project Funding Master Trust, 6.625%, 6/15/35(3) Petrobras International Finance Co. - Pifco, 5.75%, 1/20/20(3) Petrobras International Finance Co. - Pifco, 5.375%, 1/27/21 Petroleos Mexicanos, 6.00%, 3/5/20(3) Phillips 66, 4.30%, 4/1/22(3)(4) Southwestern Energy Co., 4.10%, 3/15/22(4) — — VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value Suncor Energy, Inc., 6.10%, 6/1/18(3) $ $ Suncor Energy, Inc., 6.85%, 6/1/39(3) Talisman Energy, Inc., 7.75%, 6/1/19(3) PAPER AND FOREST PRODUCTS — 0.1% Georgia-Pacific LLC, 5.40%, 11/1/20(3)(4) International Paper Co., 4.75%, 2/15/22 PHARMACEUTICALS — 0.1% Abbott Laboratories, 5.30%, 5/27/40(3) AstraZeneca plc, 5.40%, 9/15/12(3) AstraZeneca plc, 5.90%, 9/15/17(3) Roche Holdings, Inc., 7.00%, 3/1/39(3)(4) Sanofi, 4.00%, 3/29/21(3) REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.3% American Tower Corp., 4.625%, 4/1/15(3) American Tower Corp., 4.70%, 3/15/22(3) Developers Diversified Realty Corp., 5.375%, 10/15/12(3) Developers Diversified Realty Corp., 4.75%, 4/15/18(3) HCP, Inc., 3.75%, 2/1/16(3) Kimco Realty Corp., 6.875%, 10/1/19 — — Simon Property Group LP, 5.10%, 6/15/15(3) UDR, Inc., 4.25%, 6/1/18(3) Ventas Realty LP/Ventas Capital Corp., 3.125%, 11/30/15(3) Ventas Realty LP/Ventas Capital Corp., 4.75%, 6/1/21(3) Ventas Realty LP/Ventas Capital Corp., 4.25%, 3/1/22 WEA Finance LLC, 4.625%, 5/10/21(3)(4) REAL ESTATE MANAGEMENT AND DEVELOPMENT† ProLogis LP, 6.625%, 12/1/19(3) ROAD AND RAIL — 0.1% Burlington Northern Santa Fe LLC, 3.60%, 9/1/20(3) Burlington Northern Santa Fe LLC, 5.05%, 3/1/41(3) CSX Corp., 4.25%, 6/1/21(3) CSX Corp., 4.75%, 5/30/42 Union Pacific Corp., 4.75%, 9/15/41 SOFTWARE — 0.1% Intuit, Inc., 5.75%, 3/15/17(3) Oracle Corp., 6.125%, 7/8/39(3) Oracle Corp., 5.375%, 7/15/40(3) TEXTILES, APPAREL AND LUXURY GOODS — 0.1% Gap, Inc. (The), 5.95%, 4/12/21(3) VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value Hanesbrands, Inc., 6.375%, 12/15/20(3) $ $ Ltd. Brands, Inc., 6.90%, 7/15/17(3) TOBACCO† Altria Group, Inc., 9.25%, 8/6/19(3) Philip Morris International, Inc., 4.125%, 5/17/21(3) WIRELESS TELECOMMUNICATION SERVICES — 0.2% Alltel Corp., 7.875%, 7/1/32(3) America Movil SAB de CV, 5.00%, 10/16/19(3) Cellco Partnership / Verizon Wireless Capital LLC, 8.50%, 11/15/18(3) Vodafone Group plc, 5.625%, 2/27/17(3) TOTAL CORPORATE BONDS (Cost $11,043,180) COMMERCIAL MORTGAGE-BACKED SECURITIES(2) — 2.0% Banc of America Commercial Mortgage, Inc., Series 2004-6, Class A3 SEQ, 4.51%, 12/10/42(3) Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 4/10/12(3) Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 4/10/12(3) Commercial Mortgage Pass-Through Certificates, Series 2004-LB3A, Class A4 SEQ, VRN, 5.23%, 4/10/12(3) Credit Suisse First Boston Mortgage Securities Corp., Series 2004-C2, Class A2, VRN, 5.42%, 4/15/12(3) Credit Suisse Mortgage Capital Certificates, Series 2007-TF2A, Class A1, VRN, 0.42%, 4/15/12(3)(4) GE Capital Commercial Mortgage Corp., Series 2005-C3, Class A5, VRN, 4.98%, 4/10/12(3) Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 4/10/12(3) Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class AJ, VRN, 4.86%, 4/10/12(3) GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 4/10/12(3) GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4 SEQ, 4.76%, 7/10/39(3) GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39(3) LB-UBS Commercial Mortgage Trust, Series 2004-C1, Class A4 SEQ, 4.57%, 1/15/31(3) LB-UBS Commercial Mortgage Trust, Series 2004-C2, Class A4 SEQ, 4.37%, 3/15/36(3) VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.28%, 4/15/12(3) $ $ LB-UBS Commercial Mortgage Trust, Series 2004-C8, Class AJ, VRN, 4.86%, 4/15/12(3) LB-UBS Commercial Mortgage Trust, Series 2005-C3, Class AJ SEQ, 4.84%, 7/15/40(3) LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 4/15/12(3) LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM SEQ, VRN, 5.26%, 4/15/12(3) Morgan Stanley Capital I, Series 2005-HQ6, Class A2A SEQ, 4.88%, 8/13/42(3) Morgan Stanley Capital I, Series 2005-T17, Class A5 SEQ, 4.78%, 12/13/41(3) Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41(3) Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A4 SEQ, 4.80%, 10/15/41(3) Wachovia Bank Commercial Mortgage Trust, Series 2005-C20, Class A6A, VRN, 5.11%, 4/15/12(3) TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $2,294,512) COLLATERALIZED MORTGAGE OBLIGATIONS(2) — 1.4% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 1.1% ABN Amro Mortgage Corp., Series 2003-4, Class A4, 5.50%, 3/25/33 Banc of America Alternative Loan Trust, Series 2007-2, Class 2A4, 5.75%, 6/25/37(3) Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19(3) Chase Mortgage Finance Corp., Series 2006-S4, Class A3, 6.00%, 12/25/36(3) Citigroup Mortgage Loan Trust, Inc., Series 2005-4, Class A, VRN, 5.33%, 4/25/12(3) Countrywide Home Loan Mortgage Pass-Through Trust, Series 2005-17, Class 1A11, 5.50%, 9/25/35(3) Credit Suisse First Boston Mortgage Securities Corp., Series 2003-AR28, Class 2A1, VRN, 2.60%, 4/25/12(3) MASTR Adjustable Rate Mortgages Trust, Series 2004-13, Class 3A7, VRN, 2.72%, 4/21/12(3) MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33(3) PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 6.01%, 4/18/12 Residential Funding Mortgage Securities I, Series 2006-S10, Class 2A1 SEQ, 5.50%, 10/25/21(3) Sequoia Mortgage Trust, Series 2012-1, Class 1A1, VRN, 2.87%, 4/25/12 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34(3) VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 $ $ Wells Fargo Mortgage-Backed Securities Trust, Series 2005-2, Class 1A1 SEQ, 5.50%, 4/25/35 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR14, Class A1, VRN, 5.35%, 4/25/12(3) Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 4A6, VRN, 2.72%, 4/25/12(3) Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A4 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-13, Class A5, 6.00%, 10/25/36(3) Wells Fargo Mortgage-Backed Securities Trust, Series 2007-13, Class A1, 6.00%, 9/25/37(3) Wells Fargo Mortgage-Backed Securities Trust, Series 2007-AR10, Class 1A1, VRN, 6.09%, 4/25/12 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATION — 0.3% FHLMC, Series 2926, Class EW SEQ, 5.00%, 1/15/25(3) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $1,672,851) U.S. GOVERNMENT AGENCY SECURITIES— 1.3% FIXED-RATE U.S. GOVERNMENT AGENCY SECURITIES — 0.4% FHLMC, 2.375%, 1/13/22 GOVERNMENT-BACKED CORPORATE BONDS(5) — 0.9% Ally Financial, Inc., 1.75%, 10/30/12(3) Citigroup Funding, Inc., 1.875%, 11/15/12(3) TOTAL U.S. GOVERNMENT AGENCY SECURITIES (Cost $1,506,905) SOVEREIGN GOVERNMENTS AND AGENCIES — 0.6% BRAZIL — 0.2% Brazilian Government International Bond, 5.875%, 1/15/19(3) Brazilian Government International Bond, 5.625%, 1/7/41(3) VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value CANADA — 0.1% Hydro-Quebec, 8.40%, 1/15/22(3) $ $ Province of Ontario Canada, 5.45%, 4/27/16(3) Province of Ontario Canada, 1.60%, 9/21/16(3) COLOMBIA† Colombia Government International Bond, 4.375%, 7/12/21 ITALY† Republic of Italy, 6.875%, 9/27/23(3) MEXICO — 0.2% United Mexican States, 5.625%, 1/15/17(3) United Mexican States, 5.95%, 3/19/19(3) United Mexican States, 5.125%, 1/15/20(3) United Mexican States, 6.05%, 1/11/40(3) United Mexican States, MTN, 4.75%, 3/8/44 PERU† Republic of Peru, 6.55%, 3/14/37(3) Republic of Peru, 5.625%, 11/18/50(3) POLAND† Poland Government International Bond, 5.125%, 4/21/21(3) SOUTH KOREA — 0.1% Export-Import Bank of Korea, 3.75%, 10/20/16 Korea Development Bank, 3.25%, 3/9/16(3) Korea Development Bank, 4.00%, 9/9/16(3) TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $687,947) MUNICIPAL SECURITIES — 0.6% American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 5.94%, 2/15/47(3) American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 7.50%, 2/15/50(3) Bay Area Toll Authority Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40(3) California GO, (Building Bonds), 7.30%, 10/1/39(3) California GO, (Building Bonds), 7.60%, 11/1/40(3) Illinois GO, 5.88%, 3/1/19(3) Illinois GO, (Taxable Pension), 5.10%, 6/1/33(3) Illinois GO, Series 2010-3, (Building Bonds), 6.73%, 4/1/35 Los Angeles Community College District GO, Series 2010 D, (Election of 2008), 6.68%, 8/1/36(3) Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39(3) VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares/ Principal Amount Value Metropolitan Transportation Authority Rev., Series 2010 E, (Building Bonds), 6.81%, 11/15/40(3) $ $ Missouri Highways & Transportation Commission Rev., (Building Bonds), 5.45%, 5/1/33(3) New Jersey State Turnpike Authority Rev., Series 2009 F, (Building Bonds), 7.41%, 1/1/40(3) New Jersey State Turnpike Authority Rev., Series 2010 A, (Building Bonds), 7.10%, 1/1/41(3) Ohio Water Development Authority Pollution Control Rev., Series 2010 B2, (Building Bonds), 4.88%, 12/1/34(3) Oregon State Department of Transportation Highway User Tax Rev., Series 2010 A, (Building Bonds), 5.83%, 11/15/34(3) Rutgers State University Rev., Series 2010 H, (Building Bonds), 5.67%, 5/1/40(3) Sacramento Municipal Utility District Electric Rev., Series 2010 W, (Building Bonds), 6.16%, 5/15/36(3) Salt River Agricultural Improvement & Power District Electric Rev., Series 2010 A, (Building Bonds), 4.84%, 1/1/41(3) San Francisco City & County Public Utilities Water Commission Rev., Series 2010 B, (Building Bonds), 6.00%, 11/1/40(3) Santa Clara Valley Transportation Authority Sales Tax Rev., Series 2010 A, (Building Bonds), 5.88%, 4/1/32(3) TOTAL MUNICIPAL SECURITIES (Cost $637,469) TEMPORARY CASH INVESTMENTS — 0.9% SSgA U.S. Government Money Market Fund (Cost$1,105,176) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $101,003,816) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% $ CREDIT DEFAULT SWAP AGREEMENTS Counterparty/ Reference Entity Notional Amount Buy/Sell Protection Interest Rate Termination Date Premiums Paid(Received) Unrealized Appreciation (Depreciation) Value Bank of America N.A./CDX North America Investment Grade 16 Index $ Buy 1.00 % 6/20/16 $ ) $ ) $ ) Notes to Schedule of Investments CDX - Credit Derivatives Indexes FDIC - Federal Deposit Insurance Corporation VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GNMA - Government National Mortgage Association GO - General Obligation LB-UBS - Lehman Brothers, Inc. - UBS AG MASTR - Mortgage Asset Securitization Transactions, Inc. MTN - Medium Term Note PHHMC - PHH Mortgage Corporation SEQ - Sequential Payer VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. † Category is less than 0.05% of total net assets. Non-income producing. Final maturity date indicated, unless otherwise noted. Security, or a portion thereof, has been segregated for swap agreements. At the period end, the aggregate value of securities pledged was $7,000. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $510,194, which represented 0.4% of total net assets. The debt is guaranteed under the FDIC Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The expiration date of the FDIC’s guarantee is the earlier of the maturity date of the debt or December 31, 2012. VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP Balanced - Schedule of Investments MARCH 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — U.S. Government Agency Mortgage-Backed Securities — $ — U.S. Treasury Securities — — Corporate Bonds — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — U.S. Government Agency Securities — — Sovereign Governments and Agencies — — Municipal Securities — — Temporary Cash Investments — — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Swap Agreements — $ ) — 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Capital Appreciation Fund March 31, 2012 VP Capital Appreciation - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 98.2% AEROSPACE AND DEFENSE — 3.8% BE Aerospace, Inc.(1) $ Spirit Aerosystems Holdings, Inc. Class A(1) TransDigm Group, Inc.(1) AUTO COMPONENTS — 1.0% BorgWarner, Inc.(1) BEVERAGES — 1.0% Monster Beverage Corp.(1) BIOTECHNOLOGY — 3.4% Alexion Pharmaceuticals, Inc.(1) Cepheid, Inc.(1) Grifols SA(1) Regeneron Pharmaceuticals, Inc.(1) BUILDING PRODUCTS — 0.4% Fortune Brands Home & Security, Inc.(1) CAPITAL MARKETS — 2.3% Jefferies Group, Inc. KKR & Co. LP Lazard Ltd. Class A Raymond James Financial, Inc. CHEMICALS — 2.9% Airgas, Inc. Albemarle Corp. FMC Corp. COMMERCIAL BANKS — 1.1% East West Bancorp., Inc. SVB Financial Group(1) COMMERCIAL SERVICES AND SUPPLIES — 2.3% Cintas Corp. Clean Harbors, Inc.(1) Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT — 0.7% F5 Networks, Inc.(1) COMPUTERS AND PERIPHERALS — 2.0% Apple, Inc.(1) VP Capital Appreciation - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value CONSTRUCTION AND ENGINEERING — 1.8% Chicago Bridge & Iron Co. NV New York Shares $ KBR, Inc. Quanta Services, Inc.(1) CONSUMER FINANCE — 1.2% Discover Financial Services CONTAINERS AND PACKAGING — 1.1% Rock-Tenn Co., Class A ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.3% Jabil Circuit, Inc. Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 5.0% Atwood Oceanics, Inc.(1) National Oilwell Varco, Inc. Oceaneering International, Inc. Oil States International, Inc.(1) FOOD AND STAPLES RETAILING — 3.6% Costco Wholesale Corp. Fresh Market, Inc. (The)(1) Whole Foods Market, Inc. FOOD PRODUCTS — 1.6% Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.8% Cooper Cos., Inc. (The) Intuitive Surgical, Inc.(1) MAKO Surgical Corp.(1) Sirona Dental Systems, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 1.5% Catalyst Health Solutions, Inc.(1) Centene Corp.(1) HEALTH CARE TECHNOLOGY — 2.3% SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 5.4% Bally Technologies, Inc.(1) Buffalo Wild Wings, Inc.(1) Chipotle Mexican Grill, Inc.(1) Las Vegas Sands Corp. VP Capital Appreciation - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Panera Bread Co., Class A(1) $ Peet's Coffee & Tea, Inc.(1) Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD PRODUCTS — 0.9% Church & Dwight Co., Inc. INTERNET AND CATALOG RETAIL — 2.4% Netflix, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 2.8% Baidu, Inc. ADR(1) LinkedIn Corp., Class A(1) Rackspace Hosting, Inc.(1) IT SERVICES — 5.0% Alliance Data Systems Corp.(1) Cognizant Technology Solutions Corp., Class A(1) Teradata Corp.(1) VeriFone Systems, Inc.(1) MACHINERY — 4.2% Chart Industries, Inc.(1) Joy Global, Inc. Pall Corp. Terex Corp.(1) Titan International, Inc. Trinity Industries, Inc. Woodward, Inc. MARINE — 0.6% Kirby Corp.(1) MEDIA — 0.5% CBS Corp., Class B METALS AND MINING — 1.4% Carpenter Technology Corp. Cliffs Natural Resources, Inc. OIL, GAS AND CONSUMABLE FUELS — 3.7% Cabot Oil & Gas Corp. Concho Resources, Inc.(1) Linn Energy LLC SandRidge Energy, Inc.(1) VP Capital Appreciation - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value SM Energy Co. $ PHARMACEUTICALS — 2.2% Elan Corp. plc ADR(1) Perrigo Co. Questcor Pharmaceuticals, Inc.(1) Shire plc ADR REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.7% CBRE Group, Inc.(1) ROAD AND RAIL — 1.5% Kansas City Southern(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.5% ARM Holdings plc Avago Technologies Ltd. Cypress Semiconductor Corp.(1) NXP Semiconductor NV(1) Xilinx, Inc. SOFTWARE — 6.6% Cerner Corp.(1) Check Point Software Technologies Ltd.(1) Citrix Systems, Inc.(1) CommVault Systems, Inc.(1) NetSuite, Inc.(1) Nuance Communications, Inc.(1) Salesforce.com, Inc.(1) Sourcefire, Inc.(1) SPECIALTY RETAIL — 7.7% GNC Holdings, Inc. Class A O'Reilly Automotive, Inc.(1) PetSmart, Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 1.8% Fossil, Inc.(1) Lululemon Athletica, Inc.(1) Michael Kors Holdings Ltd.(1) TRADING COMPANIES AND DISTRIBUTORS — 1.7% Fastenal Co. VP Capital Appreciation - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value United Rentals, Inc.(1) $ WIRELESS TELECOMMUNICATION SERVICES — 1.5% SBA Communications Corp., Class A(1) Tim Participacoes SA ADR TOTAL COMMON STOCKS (Cost $258,068,694) TEMPORARY CASH INVESTMENTS — 2.0% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $2,761,407), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $2,704,587) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $1,721,989), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $1,690,370) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $2,073,065), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $2,028,444) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $7,572,293) TOTAL INVESTMENT SECURITIES — 100.2% (Cost $265,640,987) OTHER ASSETS AND LIABILITIES — (0.2)% ) TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 4/30/12 $ $ ) GBP for USD Credit Suisse AG 4/30/12 ) $ $ ) (Value on Settlement Date $3,666,264) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro GBP - British Pound USD - United States Dollar Non-income producing. VP Capital Appreciation - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP Capital Appreciation - Schedule of Investments MARCH 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks $ — Temporary Cash Investments — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ ) — 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Growth Fund March 31, 2012 VP Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 99.3% AEROSPACE AND DEFENSE — 4.4% Hexcel Corp.(1) $ Honeywell International, Inc. Precision Castparts Corp. 36 Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.3% United Parcel Service, Inc., Class B AUTO COMPONENTS — 1.8% Autoliv, Inc. BorgWarner, Inc.(1) AUTOMOBILES — 0.8% Harley-Davidson, Inc. BEVERAGES — 4.5% Boston Beer Co., Inc., Class A(1) 15 Brown-Forman Corp., Class B 13 Coca-Cola Co. (The) Monster Beverage Corp.(1) 22 PepsiCo, Inc. BIOTECHNOLOGY — 1.2% Alexion Pharmaceuticals, Inc.(1) 50 Gilead Sciences, Inc.(1) Medivation, Inc.(1) 24 CAPITAL MARKETS — 0.9% BlackRock, Inc. 47 CHEMICALS — 2.1% E.I. du Pont de Nemours & Co. Monsanto Co. Rockwood Holdings, Inc.(1) 96 COMMERCIAL BANKS — 1.1% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT — 3.7% Cisco Systems, Inc. F5 Networks, Inc.(1) 44 QUALCOMM, Inc. VP Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMPUTERS AND PERIPHERALS — 10.4% Apple, Inc.(1) $ Dell, Inc.(1) EMC Corp.(1) NetApp, Inc.(1) ELECTRICAL EQUIPMENT — 0.6% Rockwell Automation, Inc. 83 ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.8% Jabil Circuit, Inc. Trimble Navigation Ltd.(1) 50 ENERGY EQUIPMENT AND SERVICES — 3.6% Core Laboratories NV 36 Hornbeck Offshore Services, Inc.(1) 59 Oceaneering International, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.3% Costco Wholesale Corp. CVS Caremark Corp. Whole Foods Market, Inc. 68 FOOD PRODUCTS — 1.5% Hershey Co. (The) Kellogg Co. Mead Johnson Nutrition Co. 31 HEALTH CARE EQUIPMENT AND SUPPLIES — 3.4% Cooper Cos., Inc. (The) 36 Covidien plc DENTSPLY International, Inc. 53 Edwards Lifesciences Corp.(1) 54 Gen-Probe, Inc.(1) 31 Hill-Rom Holdings, Inc. 84 IDEXX Laboratories, Inc.(1) 28 Intuitive Surgical, Inc.(1) 8 ResMed, Inc.(1) Zimmer Holdings, Inc. 68 HEALTH CARE PROVIDERS AND SERVICES — 1.1% Express Scripts, Inc.(1) HOTELS, RESTAURANTS AND LEISURE — 4.5% Chipotle Mexican Grill, Inc.(1) 11 VP Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Marriott International, Inc. Class A $ McDonald's Corp. Starbucks Corp. HOUSEHOLD DURABLES — 0.9% Mohawk Industries, Inc.(1) 40 Tempur-Pedic International, Inc.(1) 88 HOUSEHOLD PRODUCTS — 1.2% Church & Dwight Co., Inc. 43 Colgate-Palmolive Co. INDUSTRIAL CONGLOMERATES — 0.4% Danaher Corp. 80 INSURANCE — 0.3% Brown & Brown, Inc. INTERNET AND CATALOG RETAIL — 1.5% Amazon.com, Inc.(1) 80 INTERNET SOFTWARE AND SERVICES — 2.6% Google, Inc., Class A(1) 44 IT SERVICES — 4.5% Accenture plc, Class A Automatic Data Processing, Inc. International Business Machines Corp. MasterCard, Inc., Class A 22 LIFE SCIENCES TOOLS AND SERVICES — 0.6% Agilent Technologies, Inc. MACHINERY — 3.0% Cummins, Inc. 69 Deere & Co. 81 Illinois Tool Works, Inc. Terex Corp.(1) MARINE — 0.3% Kirby Corp.(1) 54 MEDIA — 2.3% CBS Corp., Class B Time Warner Cable, Inc. Viacom, Inc., Class B METALS AND MINING — 1.2% Freeport-McMoRan Copper & Gold, Inc. VP Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Nucor Corp. $ MULTILINE RETAIL — 1.6% Dollar General Corp.(1) JC Penney Co., Inc. 75 Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 6.9% Devon Energy Corp. EOG Resources, Inc. 79 Exxon Mobil Corp. Noble Energy, Inc. 96 Occidental Petroleum Corp. PERSONAL PRODUCTS — 0.6% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 3.7% Abbott Laboratories Allergan, Inc. 62 Johnson & Johnson Perrigo Co. 34 REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.9% American Campus Communities, Inc. 73 AvalonBay Communities, Inc. 19 Simon Property Group, Inc. 28 REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.4% CBRE Group, Inc.(1) ROAD AND RAIL — 0.7% Union Pacific Corp. 74 SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.0% Avago Technologies Ltd. 97 Broadcom Corp., Class A(1) Linear Technology Corp. Marvell Technology Group Ltd.(1) Xilinx, Inc. SOFTWARE — 6.7% Cerner Corp.(1) 53 Check Point Software Technologies Ltd.(1) 88 Citrix Systems, Inc.(1) 48 VP Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value CommVault Systems, Inc.(1) 29 $ Fortinet, Inc.(1) 80 Microsoft Corp. Oracle Corp. QLIK Technologies, Inc.(1) 57 Red Hat, Inc.(1) 58 SPECIALTY RETAIL — 2.2% Home Depot, Inc. (The) O'Reilly Automotive, Inc.(1) 63 Tractor Supply Co. 34 Urban Outfitters, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 1.0% Coach, Inc. Lululemon Athletica, Inc.(1) 29 TOBACCO — 1.8% Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.0% Crown Castle International Corp.(1) TOTAL COMMON STOCKS (Cost $939,791) EXCHANGE-TRADED FUNDS — 0.2% iShares Russell 1000 Growth Index Fund (Cost$1,672) 26 TEMPORARY CASH INVESTMENTS — 0.4% SSgA U.S. Government Money Market Fund (Cost$4,279) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $945,742) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments Non-income producing. VP Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. VP Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Income & Growth Fund March 31, 2012 VP Income & Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 99.5% AEROSPACE AND DEFENSE — 3.4% General Dynamics Corp. $ Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 0.9% United Parcel Service, Inc., Class B AUTOMOBILES — 1.3% Ford Motor Co. General Motors Co.(1) BEVERAGES — 2.3% Coca-Cola Co. (The) Constellation Brands, Inc., Class A(1) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 1.4% Amgen, Inc. Biogen Idec, Inc.(1) CAPITAL MARKETS — 1.3% Bank of New York Mellon Corp. (The) BlackRock, Inc. Janus Capital Group, Inc. CHEMICALS — 2.8% CF Industries Holdings, Inc. Monsanto Co. PPG Industries, Inc. COMMERCIAL BANKS — 3.0% U.S. Bancorp Wells Fargo & Co. COMMUNICATIONS EQUIPMENT — 0.7% Cisco Systems, Inc. Motorola Solutions, Inc. QUALCOMM, Inc. VP Income & Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMPUTERS AND PERIPHERALS — 5.3% Apple, Inc.(1) $ Dell, Inc.(1) Seagate Technology plc Western Digital Corp.(1) CONSTRUCTION AND ENGINEERING — 0.6% URS Corp. CONSUMER FINANCE — 1.2% American Express Co. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 0.8% ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 2.5% Bank of America Corp. JPMorgan Chase & Co. NASDAQ OMX Group, Inc. (The)(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 3.5% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 1.2% American Electric Power Co., Inc. FirstEnergy Corp. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.7% Jabil Circuit, Inc. Molex, Inc. TE Connectivity Ltd. Tech Data Corp.(1) ENERGY EQUIPMENT AND SERVICES — 1.3% Helix Energy Solutions Group, Inc.(1) National Oilwell Varco, Inc. FOOD AND STAPLES RETAILING — 0.5% CVS Caremark Corp. SUPERVALU, Inc. Wal-Mart Stores, Inc. VP Income & Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Walgreen Co. $ FOOD PRODUCTS — 3.1% Archer-Daniels-Midland Co. Bunge Ltd. Campbell Soup Co. ConAgra Foods, Inc. Smithfield Foods, Inc.(1) Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 0.8% Becton, Dickinson and Co. Covidien plc Medtronic, Inc. St. Jude Medical, Inc. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.8% Humana, Inc. UnitedHealth Group, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.5% Brinker International, Inc. McDonald's Corp. Yum! Brands, Inc. HOUSEHOLD DURABLES — 0.3% Garmin Ltd. HOUSEHOLD PRODUCTS — 1.1% Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.7% General Electric Co. INSURANCE — 5.1% ACE Ltd. Allied World Assurance Co. Holdings AG American Financial Group, Inc. Assured Guaranty Ltd. Berkshire Hathaway, Inc., Class B(1) CNA Financial Corp. Loews Corp. Marsh & McLennan Cos., Inc. Principal Financial Group, Inc. VP Income & Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Prudential Financial, Inc. $ INTERNET SOFTWARE AND SERVICES — 1.6% AOL, Inc.(1) Google, Inc., Class A(1) IT SERVICES — 4.3% Accenture plc, Class A Computer Sciences Corp. International Business Machines Corp. Visa, Inc., Class A LEISURE EQUIPMENT AND PRODUCTS — 0.6% Polaris Industries, Inc. MACHINERY — 2.2% Caterpillar, Inc. Cummins, Inc. Parker-Hannifin Corp. Sauer-Danfoss, Inc. MEDIA — 3.3% CBS Corp., Class B Comcast Corp., Class A Time Warner, Inc. METALS AND MINING — 1.3% Freeport-McMoRan Copper & Gold, Inc. Teck Resources Ltd. MULTI-UTILITIES — 1.2% Ameren Corp. Consolidated Edison, Inc. Integrys Energy Group, Inc. Public Service Enterprise Group, Inc. MULTILINE RETAIL — 1.6% Dillard's, Inc., Class A Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 11.0% Apache Corp. Chevron Corp. ConocoPhillips Energy XXI Bermuda Ltd.(1) VP Income & Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Exxon Mobil Corp. $ Marathon Oil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Suncor Energy, Inc. Tesoro Corp.(1) Valero Energy Corp. W&T Offshore, Inc. PAPER AND FOREST PRODUCTS — 0.7% Domtar Corp. PHARMACEUTICALS — 7.4% Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. PROFESSIONAL SERVICES — 0.1% Towers Watson & Co., Class A REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.8% Entertainment Properties Trust Public Storage Simon Property Group, Inc. Taubman Centers, Inc. ROAD AND RAIL — 0.2% CSX Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.8% Applied Materials, Inc. Intel Corp. KLA-Tencor Corp. Lam Research Corp.(1) SOFTWARE — 4.7% Activision Blizzard, Inc. Microsoft Corp. Oracle Corp. Symantec Corp.(1) Synopsys, Inc.(1) SPECIALTY RETAIL — 3.6% Best Buy Co., Inc. Foot Locker, Inc. GameStop Corp., Class A VP Income & Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Home Depot, Inc. (The) $ PetSmart, Inc. TOBACCO — 2.0% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $190,666,207) TEMPORARY CASH INVESTMENTS — 0.6% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $511,091), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $500,574) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $318,712), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $312,860) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $383,690), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $375,432) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,401,507) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $192,067,714) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments Non-income producing. VP Income & Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP Income & Growth - Schedule of Investments MARCH 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP International Fund March 31, 2012 VP International - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 99.2% ARGENTINA — 0.3% MercadoLibre, Inc. $ AUSTRALIA — 2.5% BHP Billiton Ltd. Commonwealth Bank of Australia BELGIUM — 2.3% Anheuser-Busch InBev NV Umicore SA BRAZIL — 0.9% BR Malls Participacoes SA Itau Unibanco Holding SA Preference Shares CANADA — 0.7% Bank of Nova Scotia Potash Corp. of Saskatchewan, Inc. DENMARK — 1.8% Christian Hansen Holding A/S Novo Nordisk A/S B Shares FINLAND — 0.2% Kone Oyj FRANCE — 10.0% BNP Paribas SA Cie Generale d'Optique Essilor International SA Danone SA Eutelsat Communications SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Sanofi Schneider Electric SA Technip SA Zodiac Aerospace GERMANY — 8.3% adidas AG BASF SE Bayerische Motoren Werke AG Fresenius Medical Care AG & Co. KGaA HeidelbergCement AG Hugo Boss AG Preference Shares VP International - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Infineon Technologies AG $ Kabel Deutschland Holding AG(1) Muenchener Rueckversicherungs AG SAP AG HONG KONG — 2.0% AIA Group Ltd. China Unicom Ltd. ADR Esprit Holdings Ltd. Li & Fung Ltd. Link Real Estate Investment Trust (The) INDIA — 0.7% HDFC Bank Ltd. ADR Wipro Ltd. INDONESIA — 0.7% PT Bank Mandiri (Persero) Tbk IRELAND — 1.2% Experian plc Shire plc ISRAEL — 0.4% Check Point Software Technologies Ltd.(1) ITALY — 2.9% Pirelli & C SpA Saipem SpA JAPAN — 14.4% Daihatsu Motor Co. Ltd. Daito Trust Construction Co. Ltd. FANUC CORP. Fast Retailing Co. Ltd. Japan Tobacco, Inc. JGC Corp. Komatsu Ltd. Konami Corp. Lawson, Inc. Mitsubishi Corp. Mitsubishi Heavy Industries Ltd. Mitsubishi UFJ Financial Group, Inc. Murata Manufacturing Co. Ltd. Nitori Holdings Co. Ltd. ORIX Corp. Rakuten, Inc. Toyota Motor Corp. VP International - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Unicharm Corp. $ LUXEMBOURG — 0.3% Millicom International Cellular SA MACAU — 0.5% Sands China Ltd. NETHERLANDS — 2.6% ASML Holding NV European Aeronautic Defence and Space Co. NV Gemalto NV Koninklijke Vopak NV NORWAY — 2.4% DNB ASA Statoil ASA PEOPLE'S REPUBLIC OF CHINA — 1.9% Baidu, Inc. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares Lenovo Group Ltd. PERU — 0.4% Credicorp Ltd. PORTUGAL — 0.9% Jeronimo Martins SGPS SA(1) RUSSIAN FEDERATION — 1.5% Magnit OJSC GDR Mail.ru Group Ltd. GDR(1) Sberbank of Russia SINGAPORE — 0.8% DBS Group Holdings Ltd. Keppel Corp. Ltd. SOUTH KOREA — 2.2% Hyundai Motor Co. Samsung Electronics Co. Ltd. SPAIN — 2.4% Banco Bilbao Vizcaya Argentaria SA Grifols SA(1) Inditex SA VP International - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value SWEDEN — 2.7% Atlas Copco AB A Shares $ Elekta AB B Shares Getinge AB B Shares Swedbank AB A Shares Volvo AB B Shares SWITZERLAND — 10.1% Adecco SA(1) Kuehne + Nagel International AG Nestle SA Novartis AG SGS SA Swatch Group AG (The) Syngenta AG(1) UBS AG(1) Wolseley plc Xstrata plc Zurich Financial Services AG(1) TAIWAN (REPUBLIC OF CHINA) — 2.2% Hon Hai Precision Industry Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. ADR THAILAND — 1.0% Kasikornbank PCL NVDR TURKEY — 0.7% Turkiye Garanti Bankasi AS UNITED KINGDOM — 17.3% Admiral Group plc Aegis Group plc Aggreko plc Antofagasta plc ARM Holdings plc BG Group plc British American Tobacco plc Burberry Group plc Capita Group plc (The) Compass Group plc GlaxoSmithKline plc HSBC Holdings plc (Hong Kong) Intercontinental Hotels Group plc Kingfisher plc Lloyds Banking Group plc(1) Petrofac Ltd. Reckitt Benckiser Group plc Rio Tinto plc Standard Chartered plc VP International - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Vodafone Group plc $ Weir Group plc (The) Whitbread plc TOTAL COMMON STOCKS (Cost $206,100,205) TEMPORARY CASH INVESTMENTS† Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $10,679), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $10,459) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $6,659), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $6,537) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $8,017), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $7,844) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $29,283) TOTAL INVESTMENT SECURITIES — 99.2% (Cost $206,129,488) OTHER ASSETS AND LIABILITIES — 0.8% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Financials 19.4% Consumer Discretionary 15.4% Industrials 14.7% Consumer Staples 12.3% Information Technology 10.2% Materials 9.4% Health Care 8.0% Energy 8.0% Telecommunication Services 1.8% Cash and Equivalents* 0.8% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company VP International - Schedule of Investments MARCH 31, 2012 (UNAUDITED) † Category is less than 0.05% of total net assets. Non-income producing. VP International - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP International - Schedule of Investments MARCH 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $ $ — Temporary Cash Investments — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Large Company Value Fund March 31, 2012 VP Large Company Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 98.7% AEROSPACE AND DEFENSE — 1.5% Honeywell International, Inc. $ Northrop Grumman Corp. Raytheon Co. AIRLINES — 0.5% Southwest Airlines Co. AUTOMOBILES — 1.0% Ford Motor Co. BEVERAGES — 0.9% PepsiCo, Inc. BIOTECHNOLOGY — 1.5% Amgen, Inc. Gilead Sciences, Inc.(1) CAPITAL MARKETS — 3.9% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS — 0.5% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS — 6.5% PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.3% Avery Dennison Corp. COMMUNICATIONS EQUIPMENT — 2.6% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 1.3% Hewlett-Packard Co. Western Digital Corp.(1) DIVERSIFIED FINANCIAL SERVICES — 6.1% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. VP Large Company Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value DIVERSIFIED TELECOMMUNICATION SERVICES — 5.6% AT&T, Inc. $ CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 2.9% American Electric Power Co., Inc. Exelon Corp. NV Energy, Inc. Pinnacle West Capital Corp. PPL Corp. ENERGY EQUIPMENT AND SERVICES — 1.2% Baker Hughes, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.9% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.6% Kraft Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 0.9% Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.7% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.2% Carnival Corp. HOUSEHOLD PRODUCTS — 3.1% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 4.4% General Electric Co. Tyco International Ltd. INSURANCE — 8.4% Allstate Corp. (The) American International Group, Inc.(1) Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) VP Large Company Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Loews Corp. $ MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) IT SERVICES — 0.6% Fiserv, Inc.(1) MACHINERY — 1.0% Dover Corp. Ingersoll-Rand plc MEDIA — 4.0% CBS Corp., Class B Comcast Corp., Class A Time Warner, Inc. Viacom, Inc., Class B METALS AND MINING — 0.8% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTI-UTILITIES — 0.9% PG&E Corp. MULTILINE RETAIL — 2.8% Kohl's Corp. Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 11.3% Apache Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Occidental Petroleum Corp. Total SA ADR Ultra Petroleum Corp.(1) Valero Energy Corp. PAPER AND FOREST PRODUCTS — 0.6% International Paper Co. PHARMACEUTICALS — 9.9% Abbott Laboratories Johnson & Johnson VP Large Company Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Merck & Co., Inc. $ Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.4% Applied Materials, Inc. Intel Corp. Marvell Technology Group Ltd.(1) SOFTWARE — 2.3% Adobe Systems, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 1.8% Lowe's Cos., Inc. Staples, Inc. TOBACCO — 0.8% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $8,346,206) TEMPORARY CASH INVESTMENTS — 0.6% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $23,867), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $23,377) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $14,884), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $14,610) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $17,918), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $17,532) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $65,449) VP Large Company Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) TOTAL INVESTMENT SECURITIES — 99.3% (Cost $8,411,655) OTHER ASSETS AND LIABILITIES — 0.7% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 4/30/12 $ $ ) EUR for USD UBS AG 4/30/12 (1 ) $ $ ) (Value on Settlement Date $89,653) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro USD - United States Dollar Non-income producing. VP Large Company Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP Large Company Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ ) — 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Mid Cap Value Fund March 31, 2012 VP Mid Cap Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 95.7% AEROSPACE AND DEFENSE — 2.6% Exelis, Inc. $ General Dynamics Corp. Huntington Ingalls Industries, Inc.(1) L-3 Communications Holdings, Inc. Northrop Grumman Corp. AIRLINES — 1.1% Southwest Airlines Co. BEVERAGES — 1.4% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 4.1% Charles Schwab Corp. (The) Northern Trust Corp. State Street Corp. CHEMICALS — 1.0% Minerals Technologies, Inc. Olin Corp. COMMERCIAL BANKS — 5.6% City National Corp. Comerica, Inc. Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. PNC Financial Services Group, Inc. SunTrust Banks, Inc. Westamerica Bancorp. COMMERCIAL SERVICES AND SUPPLIES — 3.8% Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 0.3% Harris Corp. COMPUTERS AND PERIPHERALS — 0.1% Western Digital Corp.(1) CONTAINERS AND PACKAGING — 1.3% Bemis Co., Inc. DIVERSIFIED TELECOMMUNICATION SERVICES — 1.8% CenturyLink, Inc. VP Mid Cap Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value tw telecom, inc.(1) $ ELECTRIC UTILITIES — 6.8% Empire District Electric Co. (The) Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities NV Energy, Inc. Portland General Electric Co. Westar Energy, Inc. ELECTRICAL EQUIPMENT — 1.3% Brady Corp., Class A Emerson Electric Co. Hubbell, Inc., Class B ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.1% Molex, Inc., Class A TE Connectivity Ltd. FOOD AND STAPLES RETAILING — 1.4% SYSCO Corp. FOOD PRODUCTS — 4.4% Campbell Soup Co. General Mills, Inc. H.J. Heinz Co. Kellogg Co. Ralcorp Holdings, Inc.(1) GAS UTILITIES — 0.8% AGL Resources, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 6.6% Becton, Dickinson and Co. Boston Scientific Corp.(1) CareFusion Corp.(1) Hologic, Inc.(1) STERIS Corp. Stryker Corp. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 3.4% CIGNA Corp. Humana, Inc. LifePoint Hospitals, Inc.(1) VP Mid Cap Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Patterson Cos., Inc. $ HOTELS, RESTAURANTS AND LEISURE — 2.5% Carnival Corp. CEC Entertainment, Inc. International Game Technology International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES — 0.7% Whirlpool Corp. HOUSEHOLD PRODUCTS — 2.4% Clorox Co. Kimberly-Clark Corp. INDUSTRIAL CONGLOMERATES — 3.0% Koninklijke Philips Electronics NV Tyco International Ltd. INSURANCE — 8.5% ACE Ltd. Allstate Corp. (The) Aon Corp. HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Symetra Financial Corp. Torchmark Corp. Travelers Cos., Inc. (The) Unum Group IT SERVICES — 0.4% Booz Allen Hamilton Holding Corp. LIFE SCIENCES TOOLS AND SERVICES — 0.2% Life Technologies Corp.(1) MACHINERY — 2.8% Ingersoll-Rand plc ITT Corp. Kaydon Corp. Oshkosh Corp.(1) Snap-On, Inc. Stanley Black & Decker, Inc. MEDIA — 0.9% Omnicom Group, Inc. VP Mid Cap Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Time Warner Cable, Inc. $ METALS AND MINING — 1.1% Newmont Mining Corp. MULTI-UTILITIES — 3.3% Consolidated Edison, Inc. PG&E Corp. Wisconsin Energy Corp. Xcel Energy, Inc. MULTILINE RETAIL — 0.9% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 6.9% Apache Corp. Devon Energy Corp. EQT Corp. Imperial Oil Ltd. Murphy Oil Corp. Peabody Energy Corp. Southwestern Energy Co.(1) Ultra Petroleum Corp.(1) PHARMACEUTICALS — 0.6% Eli Lilly & Co. Hospira, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.8% American Tower Corp. Government Properties Income Trust Piedmont Office Realty Trust, Inc., Class A Weyerhaeuser Co. ROAD AND RAIL — 0.5% Heartland Express, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.5% Applied Materials, Inc. Teradyne, Inc.(1) SPECIALTY RETAIL — 2.8% Lowe's Cos., Inc. Staples, Inc. VP Mid Cap Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value THRIFTS AND MORTGAGE FINANCE — 2.9% Capitol Federal Financial, Inc. $ Hudson City Bancorp., Inc. People's United Financial, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.1% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $195,949,544) EXCHANGE-TRADED FUNDS — 2.8% iShares Russell Midcap Value Index Fund (Cost$5,654,590) TEMPORARY CASH INVESTMENTS — 1.2% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $984,223), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $963,972) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $613,753), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $602,484) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $738,884), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $722,980) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,698,924) TOTAL INVESTMENT SECURITIES — 99.7% (Cost $204,303,058) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for USD UBS AG 4/30/12 $ $ EUR for USD UBS AG 4/30/12 ) $ $ ) (Value on Settlement Date $8,430,796) Notes to Schedule of Investments CAD - Canadian Dollar EUR - Euro USD - United States Dollar VP Mid Cap Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Non-income producing. VP Mid Cap Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. VP Mid Cap Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks $ — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ ) — 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Ultra®Fund March 31, 2012 VP Ultra - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 99.5% AEROSPACE AND DEFENSE — 1.7% General Dynamics Corp. $ AUTO COMPONENTS — 0.4% Gentex Corp. BEVERAGES — 1.1% Coca-Cola Co. (The) BIOTECHNOLOGY — 4.0% Alexion Pharmaceuticals, Inc.(1) Celgene Corp.(1) Gilead Sciences, Inc.(1) CHEMICALS — 3.8% Ecolab, Inc. Monsanto Co. Potash Corp. of Saskatchewan, Inc. COMMUNICATIONS EQUIPMENT — 2.9% Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 11.4% Apple, Inc.(1) EMC Corp.(1) CONSUMER FINANCE — 0.8% American Express Co. DIVERSIFIED FINANCIAL SERVICES — 2.1% CME Group, Inc. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT — 4.6% ABB Ltd.(1) ABB Ltd. ADR(1) Cooper Industries plc Emerson Electric Co. Polypore International, Inc.(1) ENERGY EQUIPMENT AND SERVICES — 2.4% Core Laboratories NV Schlumberger Ltd. VP Ultra - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value FOOD AND STAPLES RETAILING — 2.2% Costco Wholesale Corp. $ FOOD PRODUCTS — 2.8% Hershey Co. (The) Mead Johnson Nutrition Co. Nestle SA HEALTH CARE EQUIPMENT AND SUPPLIES — 4.3% HeartWare International, Inc.(1) Intuitive Surgical, Inc.(1) MAKO Surgical Corp.(1) St. Jude Medical, Inc. Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 3.5% Express Scripts, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 4.0% Chipotle Mexican Grill, Inc.(1) McDonald's Corp. Starbucks Corp. HOUSEHOLD PRODUCTS — 0.5% Colgate-Palmolive Co. INSURANCE — 1.0% MetLife, Inc. INTERNET AND CATALOG RETAIL — 3.5% Amazon.com, Inc.(1) Netflix, Inc.(1) INTERNET SOFTWARE AND SERVICES — 6.7% Baidu, Inc. ADR(1) Google, Inc., Class A(1) LinkedIn Corp., Class A(1) Tencent Holdings Ltd. IT SERVICES — 2.6% MasterCard, Inc., Class A Teradata Corp.(1) LEISURE EQUIPMENT AND PRODUCTS — 0.8% Hasbro, Inc. VP Ultra - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value MACHINERY — 5.6% Cummins, Inc. $ Donaldson Co., Inc. Joy Global, Inc. Parker-Hannifin Corp. WABCO Holdings, Inc.(1) Wabtec Corp. METALS AND MINING — 1.5% BHP Billiton Ltd. ADR Freeport-McMoRan Copper & Gold, Inc. OIL, GAS AND CONSUMABLE FUELS — 5.8% Cimarex Energy Co. EOG Resources, Inc. Exxon Mobil Corp. Occidental Petroleum Corp. QEP Resources, Inc. PERSONAL PRODUCTS — 1.5% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 0.4% Teva Pharmaceutical Industries Ltd. ADR SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.1% Altera Corp. Linear Technology Corp. Microchip Technology, Inc. SOFTWARE — 6.5% Adobe Systems, Inc.(1) Electronic Arts, Inc.(1) Microsoft Corp. NetSuite, Inc.(1) Oracle Corp. Salesforce.com, Inc.(1) VMware, Inc., Class A(1) SPECIALTY RETAIL — 3.7% O'Reilly Automotive, Inc.(1) Tiffany & Co. TJX Cos., Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 1.6% NIKE, Inc., Class B VP Ultra - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value TOBACCO — 2.7% Philip Morris International, Inc. $ TOTAL COMMON STOCKS (Cost $142,516,212) TEMPORARY CASH INVESTMENTS — 0.6% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $601,522), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $589,144) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $375,104), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $368,216) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $451,579), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $441,589) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,649,485) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $144,165,697) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CHF for USD Credit Suisse AG 4/30/12 $ $ ) (Value on Settlement Date $5,219,001) Notes to Schedule of Investments ADR - American Depositary Receipt CHF - Swiss Franc USD - United States Dollar Non-income producing. VP Ultra - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP Ultra - Schedule of Investments MARCH 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks $ — Temporary Cash Investments — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ ) — 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP Value Fund March 31, 2012 VP Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 95.8% AEROSPACE AND DEFENSE — 1.4% General Dynamics Corp. $ L-3 Communications Holdings, Inc. Northrop Grumman Corp. Raytheon Co. AIR FREIGHT AND LOGISTICS — 0.3% United Parcel Service, Inc., Class B AIRLINES — 0.8% Southwest Airlines Co. AUTOMOBILES — 1.8% General Motors Co.(1) Honda Motor Co., Ltd. Toyota Motor Corp. BEVERAGES — 1.3% Dr Pepper Snapple Group, Inc. PepsiCo, Inc. CAPITAL MARKETS — 5.6% Charles Schwab Corp. (The) Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Northern Trust Corp. State Street Corp. COMMERCIAL BANKS — 6.4% BB&T Corp. Comerica, Inc. Commerce Bancshares, Inc. PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 3.1% Avery Dennison Corp. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 1.8% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 1.5% Diebold, Inc. VP Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Hewlett-Packard Co. $ QLogic Corp.(1) CONSTRUCTION MATERIALS — 0.1% Martin Marietta Materials, Inc. CONTAINERS AND PACKAGING — 0.8% Bemis Co., Inc. Sonoco Products Co. DIVERSIFIED FINANCIAL SERVICES — 3.1% JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 3.4% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 2.2% Great Plains Energy, Inc. NV Energy, Inc. Westar Energy, Inc. ELECTRICAL EQUIPMENT — 0.9% ABB Ltd. ADR(1) Emerson Electric Co. Hubbell, Inc., Class B ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.5% Molex, Inc. TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 0.3% Halliburton Co. FOOD AND STAPLES RETAILING — 1.8% CVS Caremark Corp. SYSCO Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS — 2.1% Campbell Soup Co. General Mills, Inc. Kellogg Co. Kraft Foods, Inc., Class A VP Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Ralcorp Holdings, Inc.(1) $ Unilever NV CVA HEALTH CARE EQUIPMENT AND SUPPLIES — 5.2% Becton, Dickinson and Co. Boston Scientific Corp.(1) CareFusion Corp.(1) Medtronic, Inc. Stryker Corp. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.1% Aetna, Inc. CIGNA Corp. LifePoint Hospitals, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.8% Carnival Corp. International Game Technology International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES — 0.6% Toll Brothers, Inc.(1) Whirlpool Corp. HOUSEHOLD PRODUCTS — 3.3% Clorox Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 4.5% 3M Co. General Electric Co.(2) Koninklijke Philips Electronics NV Tyco International Ltd. INSURANCE — 6.5% ACE Ltd. Allstate Corp. (The) Aon Corp. Berkshire Hathaway, Inc., Class A(1) 69 HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. VP Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value MetLife, Inc. $ Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) Unum Group IT SERVICES — 0.1% Visa, Inc., Class A METALS AND MINING — 1.0% Barrick Gold Corp. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. MULTI-UTILITIES — 2.3% PG&E Corp. Xcel Energy, Inc. MULTILINE RETAIL — 1.0% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 11.9% Apache Corp. BP plc BP plc ADR Chevron Corp. EQT Corp. Exxon Mobil Corp. Imperial Oil Ltd. Murphy Oil Corp. Peabody Energy Corp. Southwestern Energy Co.(1) Total SA Ultra Petroleum Corp.(1) PHARMACEUTICALS — 8.1% Bristol-Myers Squibb Co. Eli Lilly & Co. Hospira, Inc.(1) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.1% Weyerhaeuser Co. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.1% Applied Materials, Inc. VP Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Intel Corp. $ Marvell Technology Group Ltd.(1) Texas Instruments, Inc. SOFTWARE — 0.3% Oracle Corp. SPECIALTY RETAIL — 3.3% Lowe's Cos., Inc. Staples, Inc. THRIFTS AND MORTGAGE FINANCE — 0.9% Hudson City Bancorp., Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.5% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $681,321,008) TEMPORARY CASH INVESTMENTS — 4.2% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $12,389,492), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $12,134,563) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $7,725,980), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $7,584,115) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $9,301,135), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $9,100,938) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $33,974,300) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $715,295,308) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Buy Counterparty Settlement Date Value Unrealized Gain (Loss) GBP for USD Credit Suisse AG 4/30/12 $ $ (Value on Settlement Date $64,537) Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for USD UBS AG 4/30/12 $ $ CHF for USD Credit Suisse AG 4/30/12 ) VP Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) EUR for USD UBS AG 4/30/12 $ $ ) GBP for USD Credit Suisse AG 4/30/12 ) JPY for USD Credit Suisse AG 4/27/12 ) $ $ ) (Value on Settlement Date $49,973,767) FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) S&P 500 E-Mini June 2012 $ $ Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar CHF - Swiss Franc CVA - Certificaten Van Aandelen EUR - Euro GBP - British Pound JPY - Japanese Yen USD - United States Dollar † Category is less than 0.05% of total net assets. Non-income producing. Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $18,172,000. VP Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP Value - Schedule of Investments MARCH 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks $ — Temporary Cash Investments — Total Value of Investment Securities $ $ — Other Financial Instruments Futures Contracts $ — — Forward Foreign Currency Exchange Contracts — $ ) — Total Unrealized Gain (Loss) on Other Financial Instruments $ $ ) — 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VP VistaSMFund March 31, 2012 VP Vista - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 98.9% AEROSPACE AND DEFENSE — 3.9% BE Aerospace, Inc.(1) $ Spirit Aerosystems Holdings, Inc. Class A(1) TransDigm Group, Inc.(1) AUTO COMPONENTS — 1.6% BorgWarner, Inc.(1) Delphi Automotive plc(1) BEVERAGES — 0.5% Monster Beverage Corp.(1) BIOTECHNOLOGY — 2.3% Alexion Pharmaceuticals, Inc.(1) Cepheid, Inc.(1) BUILDING PRODUCTS — 0.2% Fortune Brands Home & Security, Inc.(1) CAPITAL MARKETS — 2.2% Affiliated Managers Group, Inc.(1) Jefferies Group, Inc. KKR & Co. LP CHEMICALS — 4.3% Airgas, Inc. Albemarle Corp. Celanese Corp. FMC Corp. Rockwood Holdings, Inc.(1) COMMERCIAL BANKS — 1.0% Comerica, Inc. East West Bancorp., Inc. COMMERCIAL SERVICES AND SUPPLIES — 1.9% Clean Harbors, Inc.(1) Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT — 0.6% F5 Networks, Inc.(1) COMPUTERS AND PERIPHERALS — 0.7% Seagate Technology plc VP Vista - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value CONSTRUCTION AND ENGINEERING — 1.1% Chicago Bridge & Iron Co. NV New York Shares $ Quanta Services, Inc.(1) CONSUMER FINANCE — 1.7% Discover Financial Services First Cash Financial Services, Inc.(1) CONTAINERS AND PACKAGING — 0.7% Rock-Tenn Co., Class A DIVERSIFIED FINANCIAL SERVICES — 0.5% McGraw-Hill Cos., Inc. (The) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.3% Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 5.3% Atwood Oceanics, Inc.(1) Core Laboratories NV National Oilwell Varco, Inc. Oceaneering International, Inc. Oil States International, Inc.(1) FOOD AND STAPLES RETAILING — 2.0% Whole Foods Market, Inc. FOOD PRODUCTS — 1.6% Mead Johnson Nutrition Co. GAS UTILITIES — 0.7% ONEOK, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 1.6% MAKO Surgical Corp.(1) Mettler-Toledo International, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 1.1% Catalyst Health Solutions, Inc.(1) Centene Corp.(1) HEALTH CARE TECHNOLOGY — 2.2% SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 4.0% Bally Technologies, Inc.(1) Chipotle Mexican Grill, Inc.(1) Domino's Pizza, Inc. Las Vegas Sands Corp. VP Vista - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value Panera Bread Co., Class A(1) $ HOUSEHOLD DURABLES — 1.3% Tempur-Pedic International, Inc.(1) Toll Brothers, Inc.(1) HOUSEHOLD PRODUCTS — 1.0% Church & Dwight Co., Inc. INTERNET AND CATALOG RETAIL — 1.5% priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 2.7% Baidu, Inc. ADR(1) Rackspace Hosting, Inc.(1) IT SERVICES — 5.5% Alliance Data Systems Corp.(1) Cognizant Technology Solutions Corp., Class A(1) Teradata Corp.(1) MACHINERY — 4.4% Chart Industries, Inc.(1) Joy Global, Inc. Pall Corp. Terex Corp.(1) Titan International, Inc. Trinity Industries, Inc. Westport Innovations, Inc.(1) MARINE — 0.8% Kirby Corp.(1) MEDIA — 1.7% CBS Corp., Class B METALS AND MINING — 1.6% Carpenter Technology Corp. Cliffs Natural Resources, Inc. MULTILINE RETAIL — 1.5% Dollar Tree, Inc.(1) OIL, GAS AND CONSUMABLE FUELS — 4.2% Cabot Oil & Gas Corp. Concho Resources, Inc.(1) Kodiak Oil & Gas Corp.(1) Peabody Energy Corp. SandRidge Energy, Inc.(1) VP Vista - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value SM Energy Co. $ PHARMACEUTICALS — 2.9% Elan Corp. plc ADR(1) Perrigo Co. Questcor Pharmaceuticals, Inc.(1) Shire plc REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.5% Ventas, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.9% CBRE Group, Inc.(1) ROAD AND RAIL — 1.8% Kansas City Southern(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.7% ARM Holdings plc Avago Technologies Ltd. Cypress Semiconductor Corp.(1) KLA-Tencor Corp. Xilinx, Inc. SOFTWARE — 5.2% Cerner Corp.(1) Check Point Software Technologies Ltd.(1) Citrix Systems, Inc.(1) NetSuite, Inc.(1) Sourcefire, Inc.(1) SPECIALTY RETAIL — 7.8% DSW, Inc., Class A GNC Holdings, Inc. Class A O'Reilly Automotive, Inc.(1) PetSmart, Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 1.9% Fossil, Inc.(1) Michael Kors Holdings Ltd.(1) VF Corp. VP Vista - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Shares Value TRADING COMPANIES AND DISTRIBUTORS — 2.1% Fastenal Co. $ United Rentals, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 1.9% SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $23,524,290) TEMPORARY CASH INVESTMENTS — 1.7% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 6.125%, 11/15/27, valued at $204,694), in a joint trading account at 0.01%, dated 3/30/12, due 4/2/12 (Delivery value $200,482) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $127,646), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $125,301) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.50%, 5/15/38, valued at $153,670), in a joint trading account at 0.03%, dated 3/30/12, due 4/2/12 (Delivery value $150,362) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $561,310) TOTAL INVESTMENT SECURITIES — 100.6% (Cost $24,085,600) OTHER ASSETS AND LIABILITIES — (0.6)% ) TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Buy Counterparty Settlement Date Value Unrealized Gain (Loss) GBP for USD Credit Suisse AG 4/30/12 $ $ (Value on Settlement Date $37,298) Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) GBP for USD Credit Suisse AG 4/30/12 $ $ ) (Value on Settlement Date $637,208) Geographic Diversification (as a % of net assets) United States 87.9% Ireland 1.9% United Kingdom 1.9% Israel 1.7% People's Republic of China 1.5% Netherlands 1.4% VP Vista - Schedule of Investments MARCH 31, 2012 (UNAUDITED) Singapore 1.2% Hong Kong 0.9% Canada 0.5% Cash and Equivalents* 1.1% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GBP - British Pound USD - United States Dollar Non-income producing. VP Vista - Schedule of Investments MARCH 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. VP Vista - Schedule of Investments MARCH 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks $ — Temporary Cash Investments — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ ) — 3. Federal Tax Information As of March 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Variable Portfolios, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: May 29, 2012 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: May 29, 2012
